DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Amendment filed on 09/19/22 have been entered.  According to the Amendment, claims 1-5, 7-18, and 20-24 were pending.  Claim 1 has been amended.  Claim 11 has been canceled.  Thus, claims 1-5, 7-10, 12-18, and 20-24 are pending.

Response to Arguments
The indicated allowability of claim 11 is withdrawn in view of the newly discovered reference(s) to US Pub. No. 2015/0032252 to Galluzzo et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
Claims 1-3, 12-15, and 18 are rejected under § 103 as being obvious over US Pub. No. 2018/0265297 to Nakano et al. (Nakano) in view of US Pub. No. 2016/0176638 to Toebes (Toebes), and further in view of US Pub. No. 2017/0043953 to Battles et al. (Battles) and US Pub. No. 2015/0032252 to Galluzzo et al. (Galluzzo).  In regards to claim 1, Nakano discloses an automated cargo delivery system (Z), comprising: 
an automated guided vehicle (2) having a housing (21, 23) defining a recess (see recess in 23) therein and a propulsion system configured to move the housing (see ¶ [0258] inferring a propulsion system from the route generating section for generating the vehicle’s route to a workstation), 
a plurality of swappable carriers each having a uniform width in a horizontal direction and a uniform height in a vertical direction perpendicular to the horizontal direction, each of the swappable carriers configured to be engaged within the recess, the plurality of swappable carriers including a first swappable carrier and a second swappable carrier (see Fig. 3 showing a plurality of containers of identical dimensions stored in storage compartments in the vehicle’s storage section). 
Although Nakano does not explicitly disclose that the first swappable carrier has a different payload unit storage configuration than the second swappable carrier, such a feature is found in the prior art.  In fact, Toebes teaches an automated transport system comprising a plurality of swappable carriers including a first swappable carrier and a second swappable carrier, the first swappable carrier having a different payload unit storage configuration than the second swappable carrier. See ¶ [0028] (disclosing a plurality of storage containers wherein at least some of the storage containers have different dimensions than the other storage containers in terms of length, width, or height).
Thus, it would have been obvious to modify the transportation system of Nakano with the storage containers of Toebes in order to carry articles of different size and shapes using storage containers of different lengths as so desired.
Furthermore, although Nakano in view of Toebes does not explicitly disclose a first frame and a second frame defining a plurality of uniform slots, such a feature is found in the prior art.  In fact, Battles teaches an automated material handling system including automated guided vehicles for transporting items in carriers throughout the facility, wherein 
the first swappable carrier includes a first frame defining a plurality of uniform first slots extending within the first frame in a depth direction perpendicular to the horizontal direction and the vertical direction, each of the first slots configured to removably receive a first payload unit therein, each of the first slots having first dimensions including a first width in the horizontal direction and a first height in the vertical direction (see ¶ [0083]; Figs. 5A-5D showing a plurality of different types of totes, each type of tote having its own configuration of slots),
the second swappable carrier includes a second frame defining a plurality of uniform second slots extending within the second frame in the depth direction, each of the second slots configured to removably receive a second payload unit therein, each of the second slots having second dimensions including a second width in the horizontal direction and a second height in the vertical direction, and at least one of the first dimensions is different than a respective corresponding one of the second dimensions, such that either the first payload unit does not fit in any of the second slots or the second payload unit does not fit in any of the first slot (see Figs. 5A-5D showing a plurality of different types of totes, each type of tote having its own configuration of slots).
Thus, it would have been obvious modify Nakano in view of Toebes with the interchangeable totes of Battles in order to accommodate different sizes of items to be transported.
Additionally, although Nakano in view of Toebes and Battles does not disclose a robotic manipulator with an end effector configured to grasp payloads and insert them into storage slots in a container, such a feature is found in the prior art.  In fact, Galluzzo teaches a mobile manipulation robot for picking items within a logistics facility wherein the robotic manipulator is mounted to the housing, the robotic manipulator having an end effector remote from the housing that is configured to alternatingly grasp the first payload unit and the second payload unit, the robotic manipulator being configured to removably insert the first payload unit into one of the first slots and configured to removably insert the second payload unit into one of the second slots. See ¶ [0026] (describing an articulated manipulator arm attached to the base of the mobile robot on one end and on the other end an end effector configured to transfer pieces to and from storage slots in the container on the mobile robot).
Thus, it would have been obvious to modify Nakano in view of Toebes and Battles with the articulated manipulator arm of Galluzzo in order to pick and place pieces of different shapes and sizes within the facility.

In regards to claim 2, Nakano further discloses that the automated guided vehicle further comprises a rail (261) affixed to the housing and extending within the recess in the depth direction, the rail being configured to alternatingly engage with a corresponding portion of a first frame of the first swappable carrier and with a corresponding portion of a second frame of the second swappable carrier. See Fig. 13 (engaging rail with portion of carrier).

In regards to claim 3, Nakano further discloses that the propulsion system includes a plurality of wheels rotatably mounted to the housing (see Fig. 3 showing four wheels for moving the conveyance vehicle), a driving element configured to rotate the wheels, a steering system configured to pivot the wheels and navigate the housing along predetermined paths (see ¶ [0258] inferring a steering system and propulsion system from the route generating section configured to generate the vehicle’s route to a workstation), and a processor configured to control the motor and the steering system (see Fig. 2 showing a processor for controlling vehicle operations).


Allowable Subject Matter
Claims 4, 5, and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 and 20-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571-270-7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655